[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ADDENDUM
On July 13, 1998 judgment was entered in the above-captioned matter in favor of the plaintiffs in the amount of Twenty Three Thousand, Seven Hundred Twenty Five ($23,725.00) Dollars with interest.
The court computes interest due and owing the plaintiffs from the defendant as in the amount of Eight Thousand, Three Hundred Seventy Seven Dollars and Twenty Cents ($8,377.20).
This sum is calculated as follows:
1) Amount of Judgment                             $23,725.00
    2) Yearly Interest at 12% on Judgment               2,847.00 3) $2,847 divided by 365 = per diem interest            7.80 4) Interest for two years 8/4/95 — 8/3/97           5,694.00 5) Interest for 344 days 8/4/97-7/13/98 @ $7.80     2,683.20 TOTAL INTEREST (Combine Nos. 4 and 5 above)        $8,377.20
This calculation is in accordance with that agreed by the parties.
The judgment is amended accordingly.
By the Court
Downey, J.